—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Irizarry, J.), rendered June 4, 1997, convicting him of at*596tempted murder in the second degree (two counts), assault in the first degree (two counts), reckless endangerment in the first degree, criminal possession of a weapon in the second degree (two counts), and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly denied his application for a missing-witness charge. The defendant sought the charge with respect to an individual who was with the defendant, another unidentified person, and one of the victims immediately prior to the shooting in question. The individual never entered the building where the shooting occurred, and there is no evidence that he could have observed the shooting (see, People v Towles, 207 AD2d 848; People v Profit, 200 AD2d 639).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Santucci, Altman and Friedmann, JJ., concur.